 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDShopwell,Inc. and Local1357,Retail Clerks Interna-tional Association,AFL-CIO. Case 4-CA-6669September 5, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn April 30, 1974, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding.Thereafter,GeneralCounsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissedin its entirety.MEMBERFANNING,dissenting:I disagreewith the majority's dismissalof the com-plaint in this case as I believe that the facts, as foundby the Administrative Law Judge, clearly show thatRespondent's actions constitutedassistanceto Local196 of the Amalgamated Meat Cutters, in violation ofSection 8(a)(2) and (1) of the Act.The facts show that Wooden, an organizer for Lo-cal 1357 of the Retail Clerks Union, went toRespondent's storeon October 30, and told OwnerSam Hornstein that he was there to organize the em-ployees. The elderHornsteinreplied that the storewould not be open until after Thanksgiving, and toldWooden that Local 196 of the Meat Cutters had rep-resented the employees at a store Respondent hadpreviously owned, and indicated that it would also bethe bargaining representative at the present store.Two days later, Local 1357 notified Respondent bytelegramof its intent to organizeRespondent's em-ployees.On the morning of December 11, Wooden and twoother Local 1357 representatives entered the store in-dividually. When told by Sam Hornstein that the storewas not open, they left. Just prior to that time, one ofthe representatives had seen Local 196 RepresentativeSaunders come out of the store.'On the afternoon of December 11, Wooden re-turned to the store, wherein he saw Saunders andanother Local 196 representative. Upon entering thestore, he was stopped by Allen Hornstein,son of SamHornstein. After identifying himself to the youngerHornstein, he complained that he should have theopportunity to talk to employees in the store if theLocal 196 representatives were being permitted to doso. Allen replied that he had been dealing with Saun-ders for 6 years and was simply being courteous inpermitting him to walk around.At this time, Wooden saw the Local 196 representa-tives talking to two different employees. Hornsteintestified he saw them talking to one employee, but itwas someonewhom Saunders had known before.Wooden returned to the store on opening day, De-cember 12, and saw Saunders in the store. Saunderstold him that Local 196 already had a contract, point-ing to his briefcase under his arm but not displayingthe claimed document when Wooden asked to see it.Sam Hornstein then came over and told Saunders totellWooden that Local 196 already had a contractwith Respondent, and pointed to a Meat Cutters em-blem in the office. Shortly thereafter, while Woodenand another Local 1357 representative were talkingwith Saunders, an employee of Respondent came upand asked Saunders how "the union thing was comingalong." Saunders replied, "Everything's taken careof."Unlike my colleagues in the majority and the Ad-ministrative Law Judge, I believe that Respondent'sdisparate treatment of the two unions involved wasmore than a "glimmer of favortism" for Local 196,and rather that its actions constitute such assistanceto Local 196 as Section 8(a)(2) and (1) of the Act wasmeant to prevent. Despite the lack of direct evidencethat Local 196 did solicit the employees whom Saun-ders talked to at Respondent's store, the record clear-ly shows that both unions had informed Respondentof their intent to organize its employees and to seeka contract with Respondent. Also, the question put toSaunders by the employee on December 12 concern-ing the "union thing" and Saunders' response lead toan inferencethat some union activity was takingplace.2Further, although it was found by the Administra-tiveLaw Judge that there was in fact no contract'Another Local 1357 representative had seenSaunders in the store onDecember 10.2The record shows that Saunders' December 12 visit wasat least his fourthvisit to the store. SHOPWELL, INC.between Local 196 and Respondent, there is no doubtthat the statement made to Wooden by both Saundersand Hornstein indicating the existence of such a con-tract would lead one to believe that the employees hadbeen organized, that recognition had already beengranted, and that further Retail Clerks activity wouldbe futile.For the foregoing reasons, I would find thatRespondent's actions violated Section 8(a)(2) and (1)of the Act.DECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge: This case washeard on March 6, 1974, pursuant to a charge and firstamended charge filed on December 12, 1973, and January31, 1974, respectively, by Local 1357,RetailClerksInterna-tional Association, AFL-CIO, herein referred to as Local1357, and a complaint issued on January 31, 1974.1The General Counsel alleges in his complaint that theRespondent rendered unlawful assistance to Local 196,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, herein referred to as Local 196, in violation ofSection 8(a)(1) and (2) of the Act.2 Respondentin its answerhas denied any unlawful conduct.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bytheGeneral Counsel, the Respondent and the ChargingParty, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTI find,as the complaint alleges and the answer admits,that the Respondent,a Pennsylvania corporation, is en-gaged in the operation of a food market at 7123 OgontzAvenue,Philadelphia,Pennsylvania.Respondent began op-erations on about December12, 1973,and during the periodfrom December12, 1973,throughJanuary 31,1974, in thecourse and conduct of its business operations,Respondent'sgross income exceeded$175,000;gross income for the first12months of operations is projected to be in excess of$500,000.During the same period,in the course and con-duct of its business operations,Respondent received goodsvalued in excessof $1,500 whichwere shipped to it frompoints located outside the Commonwealth of Pennsylvania;therefore,the value of goods to be received from pointsoutside the Commonwealth of Pennsylvania during the first12months of operations is projected to exceed $10,000.Based on the foregoing,I find that Respondent is engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.1The formal papers were amended at the hearing to show the correct nameof the Respondent as it appears in the caption above.2 Although served with a copy of the complaint, no representative of Local196 appeared at the hearing.II.THE LABORORGANIZATIONS INVOLVED187The complaintalleges, the answer admits, and I find thatLocal 1357 and Local 196 are labor organizations within themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESFor a number of years, Samuel Hornstein and his son,Allen, had owned and operated a retail food market, Em-pire Food Market, located in Philadelphia, Pennsylvania.They sold this store on or about July 15, 1973.3 For about5 or 6 years prior to the sale, the employees at Empire FoodMarket had been represented by Local 196. On October 11,the Hornsteins rented the premises at 7123 Ogontz Avenue,in Philadelphia 4 The premises had formerly been occupiedby Acme Food Market and the employees under Acme hadbeen represented by Local 1357. After the Respondent tookpossession of the premises, it embarked on a renovationproject and opened its doors to the public on December 12.No accretion or successorship issues or contentions wereadvanced by the parties. The sole issue is whether or notRespondent, on December 11 and 12, permitted Local 196to solicit employees in the store while prohibiting and dis-couraging Local 1357 from equal privileges in violation ofSection 8(a)(1) and (2) of the Act.Herman Wooden, Local 1357 organizer, first visited thestore on October 30 while the store was being renovated. Heidentified himself to Sam Hornstein and said he was thereto organize the employees.5 Sam replied that the store wouldnot be open until after Thanksgiving and mentioned that hehad had contractual relations with Local 196 at his previousstore and indicated Local 196 would be the bargaining rep-resentative at the present store. Local 1357 notified Respon-dent by telegram, 2 days later, of its intent to organize theemployees and upon attaining a majority, it would thenrequest recognition.On the morning of December 11, Wooden met two otherLocal 1357 representatives outside the store, Henry Giam-marco and Hugo McKissic. Giammarco, who had arrivedat the store before Wooden, told Wooden that he had seenJoe Saunders, a Local 196 representative, come out of thestore. They then decided to go into the store individually.Giammarco and McKissic did not present themselves toSam Hornstein as Local 1357 representatives but merelyindicated they were potential customers living in the area.Sam told them they should come back the following daywhen the store would be open to the public. Wooden testi-fied that when he entered the store, Sam told him the storewas not open for business so he turned around and left.That afternoon, Wooden returned to the area and noticedJoe Saunders, accompanied by another Local 196 represen-tative,Mary Smith, enter the store. Wooden then enteredand was stopped by Allen Hornstein. He then identifiedhimself to Allen. Wooden complained that if Saunders andSmith were permitted in the store to talk to employees heshould have the opportunity also. According to Wooden,3Unless otherwise noted,all dates hereinafter refer to 1973.°A new corporation was formed by the Hornsteins to own and operate thenew business-Shopwell,Inc., the Respondent herein.3No employees were hired until the end of November. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllen replied they were his friends and that Respondent'semployees were going to be represented by Local 196.Wooden stated it would be an unfair labor practice and left.Wooden testified that when he first entered the store, henoticed Saunders and Smith towards the rear of the storetalking to an employee and as he left he observed themtalking to another employee. The record does not disclosethe nature of the conversations between the Local 196 repre-sentatives and any of the employees. Neither Saunders,Smith, nor any employee was called as a witness. AllenHornstein credibly testified he first noticed Saunders andSmith after they had entered the store. He permitted themto look around the store and observed them talking to oneemployee whom he knew was acquainted with Saundersfrom his previous employment. Allen did not observe Saun-ders talking to any other employee. According to Allen, hewould not have permitted solicitation in the store, that "Weweren't even open for business yet, and, you know, if theywanted to do the signing up, it should be done outside thestore area."When Wooden complained to him about Saun-ders and Smith being permitted to walk around, Allen toldWooden that he had been dealing with Saunders for 6 yearsand was simply being courteous in permitting him to walkaround. Allen specifically denied telling Wooden that Re-spondent had decided to recognize Local 196. I credit AllenHornstein's version of the conversation .6Wooden again returned to the store on opening day, De-cember 12, and saw Saunders in the store.Saunders toldhim that Local 196 already had a contract, pointing to hisbriefcase under his arm but not displaying the claimed doc-ument when Wooden asked to see it.Then Sam Hornsteincame over and told Saunders to tell Wooden, Local 196 hada contract with the company and pointed to a Meat Cuttersemblem in the office? After Sam walked away, Giammarcoappeared on the scene and while the three union representa-tives were discussing the need for the two unions to cooper-atewith each other an employeecameup and askedSaunders how "the union thing was coming along" andSaunders replied,"Everything's taken care of."The General Counsel concedes that an employer mayexpress his preference for one of several competing unionsin a noncoercive manner. He contends however that in theinstant case the Respondent's conduct in its treatment of thetwo competing unions constituted unlawful assistance andinterference with the Section 7 rights of the employees. TheGeneral Counsel argues that Respondent knowingly per-mitted Local 196 representatives Saunders and Smith freereign to roam throughout the store and solicit employees onDecember 11 while at the same time refused access to Local1357 representative Wooden. However the record does notdisclose that Saunders or Smith engaged in soliciting of6 Local 1357representative McKissic testified he saw Saunders in the storeon December10 but the natureof hisvisit is not disclosedin the record.7 In his initial testimony,Sam Hornstein testified he jokingly said he hada contractwith Local 196but later in his testimony denied it. Whetherjokingly ornot, I find he did say he had a contractwith Local 196.I creditWooden's testimony of the events of December 12 as he related it.employees. The only evidence to support the GeneralCounsel's contention in this connection is that Wooden sawthe Local 196 representatives converse with two individualemployees. But as Allen Hornstein credibly testified, one ofthe employees who spoke to the representatives had beenacquainted with Saunders. It would be unwarranted specu-lation to conclude that Saunders was engaging in solicita-tion based on this testimony. It may be that the Hornsteins'relationship with Local 196 was a friendly one and thatultimately they would not be averse to again enter into abargaining relationship. But I do not believe Respondentwas about to recognize any labor organization at that time.Although I consider Sam Hornstein's testimony generallyunreliable, I do believe, as he stated, he did tell the unionrepresentatives he was just opening a new store, was heavilyin debt, and wanted a year's time to establish himself beforebeing tied down to a union contract. I also credit the Horn-steins'testimony that they had no contract or under-standingwith Local 196. It may be that when SamHornsteinled Wooden, on December 12, to believe he hada contract with Local 196, he was not joking but rather thiswas a means to discourage Local 1357 from seeking tobecome the bargaining representative. There is nothing inthe record to establish that Respondent had indicated toemployees it favored Local 196, let alone that it had estab-lished a bargaining relationship with that labor organiza-tion.A glimmer of favoritism towards Local 196 has beendisplayed but in my view has not reached the proportionnecessary to support a finding of unlawfulassistance.Accordingly, I find that the evidence is not sufficient tosustainthe burden of establishing that the Respondent un-lawfully assisted Local 196 or otherwise violated the Act. Ishall therefore recommend that the complaint be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local 1357 and Local 196 are labor organizationswithin the meaning of Section 2(5) of the Act.3.Respondent has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER8The complaint is dismissed in its entirety.In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusionsand recommended Order herein shall, as providedin Sec. 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and order and all objectionsthereto shall be deemedwaived forall purposes.